253 F.2d 419
Jauris ANDERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 15684.
United States Court of Appeals Ninth Circuit.
March 5, 1958.

Earl C. Broady, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Henry P. Johnson, Lloyd F. Dunn, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before POPE, FEE and HAMLEY, Circuit Judges.
PER CURIAM.


1
Anderson, a person employed in the United States Postal Service, was convicted by a jury of the crime of embezzling letters which came into his possession intended to be conveyed by mail. 18 U.S.C.A. § 1709. He was sentenced, and now appeals. The sole ground is his claim that there was insufficient evidence to prove a felonious intent to embezzle mail. Technically, he has no standing to complain. A motion was made for a judgment of acquittal at the close of the evidence for the government. The court denied the motion. Anderson then introduced evidence and himself testified. After the taking of all evidence was completed the motion for acquittal was not renewed. The prior motion was thereby waived. See Note 1 to United States v. Calderon, 348 U.S. 160, 164, 75 S. Ct. 186, 99 L. Ed. 202. The jury was correctly instructed by the court that it was essential for them to find such a felonious intent before there could be a conviction. There was substantial evidence to support the verdict. The question was one of pure fact. There was no legal error. The finding of the jury is therefore binding.


2
Affirmed.